United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-50079
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHEYENNE TALAMANTES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 2:03-CR-9-2
                       --------------------

Before REAVLEY, GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Cheyenne

Talamantes raises arguments that are foreclosed by United States

v. Celestine, 905 F.2d 59, 60 (5th Cir. 1990), which held that

the Eighth Amendment does not bar the reincarceration of

defendants who have violated the terms of their supervised

release but who have already served the statutory maximum

sentence allowed for the initial offense.   The Government’s



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 05-50079
                               -2-

motion for summary affirmance is GRANTED, and the judgment of the

district court is AFFIRMED.